Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I claims 1-29 and 50-53 in the reply filed on 11 August 2022 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of claims 1-29 and 50-53 is contained herein below.
Group II Claims 30-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
This application claims the benefit of 62/992,222 filed 03/20/2020.
The parent application 62/992,222 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-29 and 50-53 of this application. Priority accorded is 03/20/2020.

Claim Objections
Claims 1 and 51 are objected to because of the following informalities: In claims 1 and 51 the term ‘including’ should be replaced by ‘containing’.  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22, 24, 29, 50 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites notations. The expansion for the notations should be recited followed by the notation in parentheses at the first occurrence to clarify what is intended. Notations are also seen in other claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation lysing salts, and the claim also recites NaCl, KCl, etc., which is the narrower statement of the range/limitation. The claim also recites the broad recitation metal ions, ionic salts and the narrower recitations Sn2+, Fe2+ ions. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is also not clear what applicant intends by non-ionic salts in claim 20. A definition is not seen in the specification. The rejection regarding broad and narrow recitation also applies to claim 29 for the broad recitations, sodium salt, potassium salt and narrow recitations NaCl, Na2SO4 and the rest of the salts recited in the claim and to claim 52 for the recitation detergents (broad) and the other detergents that follow (narrow) and for the recitation metal chelators (broad) and EDTA (narrow).
Claim 21 recites short- chain. It is not clear how many carbon atoms in the alcohol for it to be considered a short-chain alcohol. The said term is recited in paragraph 0038 but a definition is not seen.
Claim 22 recites polymer-salt combination for both the first phase and the second phase solutions. Does applicant intend two different polymers and salt in the two phases?
Claim 24 recites the term modified. The metes and bounds as to what all modifications are encompassed by the said term is unclear.
Claim 29 recites straight or branched. It is not clear what applicant intends by this with regard to trimethyl, triethyl, tetramethyl, tetraethyl substitutions.
Regarding claim 29, the phrase "such as" at line 5, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 50 is indefinite in the recitation ‘according to the steps shown in Figure 1 or Figure 2’, because it fails to point out what is included or excluded by the claim language. Figures 1 and 2 are subject to changes via amendments even after allowance.  Such amendments would change the scope of claim 50.   According to M.P.E.P 2173.05(s), where possible, claims are to be complete in themselves.  Incorporation by reference to Figures as in this case, is a necessity doctrine, not for Applicants’ convenience.  See Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).  
Claim 51 is drawn to a method for the isolation of ribonucleic acids but does not recite the step for isolation of the pure ribonucleic acid after step (u).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-15 and 20-22 and 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu (WO 2019/144030 A1, priority 62/619,274 filed 01/19/2018; cited in the IDS filed 08/12/2021) as evidenced Rio et al (Cold Spring Harb Protoc, 2010, 6, pages 1-4).
Chiu teaches a method of isolating RNA from a patient carrying A/H1N1 virus via a buccal swab. 500l of an aqueous two-phase system (ATPS) comprising 12% PEG 400, 14.5% Na2SO4, 2% SDS and 0.16% Triton X114 was added to the swab sample. The RNA was then purified from this solution (Example 6 at page 26; as in claims 1-2). 
According to Rio et al, SDS is a lysing agent (Introduction; See under Method: steps 1-2 at page 2; page 3, Fig. 1, step 1). Therefore, Chiu’s method involves providing a biological sample, mixing the sample with a lysing reagent (SDS) and incubating (Chiu incubates-see Example 6) to arrive at fluid mixture as in claims 3 and 4. 
According to Chiu the method can extract nucleic acids, which includes ribonucleic acid as in the instant case) from nucleic acid containing materials which include, blood, plasma, serum, tissues, bacteria, viruses, RNA viruses, smear preparations, bacterial cultures, cell cultures, urine, saliva, fecal matter, tears, sputum, nasopharyngeal mucus, vaginal discharge, penile discharge, cell suspensions, adherent cells PCR mixtures etc. (page 8, para 0035 through page 9, para 0036; as in claims 5-9 and 14-15). The method of Chiu has contaminants like lysing reagents, detergent, SDS, ionic salts (as in claim 20). The ATPS used by Chiu is a combination of PEG and salt, which is a polymer-salt as in claims 21-22, 24. The molecular weight of the PEG used in Chiu’s method is less than 2000 (as in claim 25) is in the range of 200-1500Da (as in claim 26) and is less than 1000Da, 800Da and 500Da, and less than 200 Da-500Da as in claims 27-28. The salt used in the method is a sodium salt containing sulfate anion as in claim 29.
Therefore, Chiu anticipates claims 1-9, 12-15 and 20-22 and 24-29.

Claim(s) 1-2, 20-22 and 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu (WO 2019/055926 A2, priority 62/560,180 filed 09/18/2017; cited in the IDS filed 08/12/2021).
Chiu teaches a method of isolating RNA using an ATPS composition wherein the first phase is a polymer which is PEG having a molecular weight range from 100 to 10,000Da, or may be a polyacrylate or UCON. The salt used include potassium phosphate, sodium citrate, sodium phosphate, sodium sulfate and ammonium sulfate (claims 1-8, 10, 12-19 and 21 of Chiu, para 0077). Chiu also teaches the use of an ATPS which has 15% w/w PEG 1000 with 15% w/w potassium phosphate (para 0098). Chiu’s teaching reads on the method of claim 1, and the limitations of claims 2, 12, 20-22 and 24-29.
Therefore, Chiu anticipates claims 1-2, 12 and 20-22 and 24-29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (WO 2019/144030 A1, priority 62/619,274 filed 01/19/2018; cited in the IDS filed 08/12/2021).
Chiu’s teachings are set forth above. Chiu does not expressly teach the limitations of claims 10-11.
However, since Chiu teaches that its method can be used for isolating RNA from viruses, one of ordinary skill in the art would find it obvious to use the method of Chiu (same as the claimed method) for the isolation of ribonucleic acids from the viruses recited in claims 10-11.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, ribonucleic acid can be isolated from viruses using ATPS. Thus, it is obvious to arrive at the claimed method for isolating ribonucleic acid from the viruses recited in claims 10-11 with a reasonable expectation of success.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. According to Chiu its method can isolate RNA at a higher yield than the commercial kit used (page 26, Example 6, lines 17-19). This provides the motivation to use the claimed method.

Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (WO 2019/055926 A2, priority 62/560,180 filed 09/18/2017; cited in the IDS filed 08/12/2021) in view of Czimmerer et al (PLoS ONE, 2013, 8(1), 1-10).
Chiu’s teachings are set forth above. Chiu teaches mixing the phase containing RNA with precipitation component and centrifuging as in claim 16, parts i) and ii) (para 0096, lines 14-15). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to carry out the steps recited in claim 16 including the resuspending of the pellet in view of the teachings of Chiu. The artisan would also adjust the volume of the resuspension fluid as in claim 17 for the purpose of optimization. Chiu does not expressly teach the molecular assay as in claim 19.
Czimmerer et al teaches the use of qPCR assays for the detection and quantification of RNA (Abstract; page 2, left col., first two full paras; as in claims 18-19).
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, ribonucleic acid can be isolated from using ATPS. Addition of precipitation agents and centrifuging and the use of qPCR assays for detection and quantification of RNA are also known in the art. Thus, it is obvious to use the steps recited in claim 16 and the method in claims 18-19 with a reasonable expectation of success.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. According to Chiu its method delivers superior yields in a rapid manner and is cost effective (page 3, lines 2-7). Coupled with the use of the method of Czimmerer it provides a robust method for rapid isolation and quantification of ribonucleic acids. This provides the motivation to use the claimed method.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu (WO 2019/055926 A2, priority 62/560,180 filed 09/18/2017; cited in the IDS filed 08/12/2021).
Chiu is drawn to a method of isolating nucleic acid using aqueous two-phase system wherein a polymer and salt combination is used (as set forth above). Chiu teaches that the concentration of the polymer can be in the range of about 0.01% to about 90% and the salt concentration can be in the range of about 0.01% to 90% w/w (paras 0038, 0041, 0047-0048). The relative amounts of the ATPS components can be changed/controlled so as to isolate/purify/concentrate/recover the nucleic acid or target molecules preferentially in one phase (paras 0054-0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to adjust the total concentration of the first and second phase solutions together are in the range recited in claim 23 in view of the teachings of Chiu.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, ribonucleic acid can be isolated from a fluid mixture containing the ribonucleic acid and contaminants using ATPS. The art also teaches adjusting the concentrations of the polymer and the salt used.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would adjust the concentration as in claim 23 for the purpose of optimization. 

Claim(s) 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (WO 2019/055926 A2, priority 62/560,180 filed 09/18/2017; cited in the IDS filed 08/12/2021) in view of Rio et al (Cold Spring Harb Protoc, 2010, 6, pages 1-4) and further in view of Inbitrogen (WO 02/057289 A1).
Chiu’s teachings are set forth above. Chiu’s teachings as set forth above cover part of the limitations of claims 50, and part of claim 51 regarding the ATPS components and molecular weight. In addition, Chiu teaches the use of several polymers and salts that can be used as components in the ATPS (paras 0076-0077; as in claim 52). Chiu does not expressly teach the steps as in claims 50-51, the use of the specific proteinases and reducing agents as in claim 52 and the concentrations of the reagents as in claim 53.
According to Rio et al, SDS is a lysing agent (Introduction; See under Method: steps 1-2 at page 2; page 3, Fig. 1, step 1). Rio also teaches the use of RNase free water, proteinase, entrifuging, vortex mixing etc., in its method (as in claims 50-51). Chiu’s method involves providing a biological sample, mixing the sample with a lysing reagent (SDS) and incubating (Chiu incubates-see Example 6; as in claims 51-52).
Inbitrogen teaches the use of reducing agent in combination with detergents in a method for RNA isolation (paras 0013-0015). The reducing agent may be chosen from 2-mercaptoethanol or from any number that would replace 2-mercaptoethanol like DTT. The concentration of the reducing agent can also be adjusted for maximizing the yield (para 0020; reducing agent as in claim 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the method steps and the reagents in the concentration as recited in claims 50-53 since the claimed steps and reagents are known in the art to be used for isolating ribonucleic acids.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, ribonucleic acid can be isolated from a fluid mixture containing the ribonucleic acid and contaminants using polymers-salt combination in ATPS, and the other reagents. The art also teaches adjusting the concentrations of the polymer, the salt used and the other reagents used in the method. Even though Rio teaches the use of phenol and choloroform, the artisan will recognize that the use of proteinase, SDS, centrifugation, incubation, vortexing, etc., can be incorporated in the method of Chiu to isolate the ribonucleic acid with a reasonable expectation of success.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to use the claimed method since the method using ATPS can isolate RNA at a higher yield than the commercial kit used (Chiu, page 26, Example 6, lines 17-19). One of ordinary skill in the art would adjust the concentrations of the reagents used for the purpose of optimization as suggested by the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 20-29 and 50-53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5-10 of U.S. Patent No. 11,332,796 (‘796) in view of Chiu (WO 2019/055926 A2, priority 62/560,180 filed 09/18/2017; cited in the IDS filed 08/12/2021) and further in view of Rio et al (Cold Spring Harb Protoc, 2010, 6, pages 1-4) and Inbitrogen (WO 02/057289 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Independent Claims 1, 50 and 51 are drawn to a method of isolating ribonucleic acid from a fluid mixture containing the ribonucleic acid and contaminants using an aqueous two-phase system. Dependent claims 2-17, 20-29 and 53 recite limitations drawn to lysis, incubation, biological materials and samples, volumes of fluid mixture, contaminants present, components of the ATPS, molecular weight range for the PEG, various salts and steps used in the method.
Claim 1 of ‘796 is drawn to a method for isolating nucleic acid from a biological sample using aqueous two-phase system comprising a polymer and salt combination. Dependent claims 2-3 and 4-10 of ‘796 recite limitations drawn to the number of ethylene oxide units in the polymer, the specific salts, number of carbons in the hydrophobic portion of the EO units, concentration, biological sample and nucleic acids.
Claims 1-3 and 4-10 of ‘796 differ from the instant claims in that the instant claims use PEG as one of the polymer components in the ATPS and wherein the molecular weight of the polymer is less than 2000Da, whereas the claims of ‘796 recite the use of PEG with 16 ethylene oxide units. 
The teachings of the secondary references are set forth above. The secondary references teach the steps used in the method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of ‘796 in view of the teachings of the secondary references to arrive at the claimed method.
  In the instant case ‘796 and the secondary references teach the steps and the reagents used in the claimed invention.  Although the claims of '796  teach the use of PEG with 16 ethylene oxide units, one of ordinary skill in the art would readily recognize that the scheme taught by '796 could be modified in view of the teachings of the secondary references to arrive at the claimed method with a reasonable expectation of success.  The use of a known method of isolating ribonucleic acids using the steps and reagents taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general scheme has been shown to be old, the burden is on the applicant to present reason or authority for believing that the use of similar reagents known to be used in the method, would take part in or affect the basic reaction and thus alter the nature of the desired product and thus the unobviousness of the method.


Conclusion
Elected claims 1-29 and 50-53 (Group I) are rejected.
 Group II Claims 30-49 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623